Action to recover damages for personal injuries sustained by the plaintiff in a collision between a taxicab in which she was a passenger, owned and operated by defendant Perroni, and one owned and operated by defendant Longobardo. Judgment in favor of plaintiff unanimously affirmed, with costs. Appeal from the verdict dismissed; an appeal does not lie therefrom. Appeal from order denying the defendants’ motion to dismiss the complaint and to set aside the verdict and for a new trial dismissed on the ground that there is no such order in the record. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.